                                                             1   JAMES P. C. SILVESTRI, ESQ.
                                                                 Nevada Bar No. 3603
                                                             2   BRIAN W. GOLDMAN, ESQ.
                                                                 Nevada Bar No. 6317
                                                             3   PYATT SILVESTRI
                                                                 701 Bridger Ave., Suite 600
                                                             4   Las Vegas, Nevada 89101
                                                                 T. (702) 383-6000
                                                             5   F. (702) 477-0088
                                                                 jsilvestri@pyattsilvestri.com
                                                             6   bgoldman@pyattsilvestri.com
                                                             7
                                                                 Attorneys for Plaintiff,
                                                             8   PREFERRED CONTRACTORS
                                                                 INSURANCE COMPANY,
                                                             9   RISK RETENTION GROUP, LLC

                                                            10                            UNITED STATES DISTRICT COURT
                                                            11
                                                                                                 DISTRICT OF NEVADA
                                                            12
                  PHONE (702) 383-6000 FAX (702) 477-0088




                                                                 PREFERRED CONTRACTORS         )              CASE NO.:   2:18-cv-00368-RFB-PAL
                       A PROFESSIONAL LAW CORPORATION




                                                            13   INSURANCE COMPANY, RISK       )
                        701 BRIDGER AVENUE SUITE 600
                        LAS VEGAS, NEVADA 89101-8941
PYATT SILVESTRI




                                                                 RETENTION GROUP, LLC          )
                                                            14                                 )
                                                                                Plaintiff,     )
                                                            15
                                                                                               )
                                                            16   vs.                           )
                                                                                               )
                                                            17   SOUTHERN SHORES POOL COMPANY, )
                                                                 INC.,                         )
                                                            18                                 )
                                                            19                                 )
                                                                               Defendant.      )
                                                            20                                 )

                                                            21                       STIPULATION AND ORDER FOR DISMISSAL
                                                                                               WITH PREJUDICE
                                                            22
                                                                       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, through
                                                            23
                                                                 their respective counsel of record, that is, Plaintiff, PREFERRED CONTRACTORS INSURANCE
                                                            24

                                                            25   CO., RISK RETENTION GROUP, LLC, by and through its counsel, JAMES P.C. SILVESTRI, ESQ.,

                                                            26   and BRIAN W. GOLDMAN, ESQ., of the law firm PYATT SILVESTRI, and Defendant
                                                            27   SOUTHERN SHORES POOL CO., INC., by and through its counsel, JOSEPH N. MOTT, ESQ., of
                                                            28
                                                                 the law firm REMPFER MOTT LUNDY, PLLC, that Plaintiff’s Complaint against SOUTHERN
                                                             1
                                                                 SHORES POOL CO., INC., be dismissed with prejudice, each party to bear their own fees and costs.
                                                             2
                                                                         DATED this 11th day of March, 2019.
                                                             3

                                                             4   PYATT SILVESTRI                                       REMPFER MOTT LUNDY, PLLC
                                                             5

                                                             6   /s/Brian W Goldman                                    /s/Joseph N. Mott
                                                                 JAMES P.C. SILVESTRI, ESQ.                            JOSEPH N. MOTT, ESQ.
                                                             7   Nevada Bar No. 3603                                   Nevada Bar No. 12455
                                                                 BRIAN W. GOLDMAN, ESQ.                                10091 Park Run Drive, Suite 200
                                                             8   Nevada Bar No. 6317                                   Las Vegas, NV 89145-8868
                                                                 701 Bridger Avenue, Suite 600                         Attorneys for Defendant,
                                                             9   Las Vegas, NV 89101                                   SOUTHERN SHORES POOL CO., INC.
                                                                 Attorneys for Plaintiff,
                                                            10   PREFERRED CONTRACTORS INSURANCE
                                                                 CO., RISK RETENTION GROUP, LLC
                                                            11
                                                                                                              ORDER
                  PHONE (702) 383-6000 FAX (702) 477-0088




                                                            12
                       A PROFESSIONAL LAW CORPORATION
                        701 BRIDGER AVENUE SUITE 600
                        LAS VEGAS, NEVADA 89101-8941




                                                                        IT IS SO ORDERED this 13th                       March
PYATT SILVESTRI




                                                            13                                                day of                       , 2019 that Plaintiff’s

                                                            14   Complaint be dismissed with prejudice, each party to bear their own fees and costs.

                                                            15
                                                                                                           ________________________________
                                                            16                                        UNITED STATESF.DISTRICT/MAGISTRATE
                                                                                                         RICHARD      BOULWARE, II       JUDGE
                                                            17                                             UNITED STATES DISTRICT JUDGE
                                                            18                                             DATED this

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26   Preferred Contractors Insurance Co., Risk Retention Group, LLC
                                                                 vs. Southern Shores Pool Co., Inc.
                                                            27   Case No.: 2:18-cv-00368-RFB-PAL
                                                                 Stipulation and Order for Dismissal with Prejudice
                                                            28

                                                                                                                  2
